Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered September 11, 1991, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred by allowing the prosecutor to conduct the plea allocution is not preserved for appellate review since the defendant did not object to this during the plea proceeding, nor did he seek to withdraw his plea prior to sentencing (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, it is clear that the defendant’s plea of guilty was knowingly and voluntarily entered. Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.